Citation Nr: 1547073	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation higher than 10 percent for service-connected ischemic heart disease (IHD).

2.  Entitlement to service connection for basal cell carcinoma, claimed as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1969 to March 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was provided an August 2015 hearing via video teleconference before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to assess his service-connected IHD in September 2011.  He last underwent diagnostic exercise testing in December 2010.  At the August 2015 Board hearing, he testified that he believes his condition has worsened to the extent that it causes greater impairment of his ability to perform his daily activities.  He further testified that he experienced several "off-the-wall" symptoms, such as, "when I'm taking a deep breath and it felt like my lungs was freezing," heart palpitations, and the sensation that his "legs
feel like they want to fall off" after walking upstairs.  In light of evidence of worsening and the length of time since the last examination, an additional VA examination is warranted.

The Veteran asserts that his skin condition, which has been diagnosed as basal cell carcinoma, was caused by his service in Vietnam, and specifically his presumed exposure to herbicide agents.  He testified that the onset of his basal cell carcinoma was in approximately 1985, about 13 years after his service in Vietnam.  Although basal cell carcinoma is not one of the diseases for which presumptive service connection based on herbicide exposure is warranted, a VA examination with nexus opinion is nonetheless required to assist in determining whether basal cell carcinoma is directly related to service, to include herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's IHD.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should specifically comment on whether the Veteran's reported symptoms of a freezing sensation in his lungs, heart palpitations, and feeling like his legs will "fall off" after walking upstairs are typical of IHD.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 
 
2.  Schedule the Veteran for a VA examination with an appropriate examiner. The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 % or greater probability) that the Veteran's basal cell carcinoma was caused by his exposure to Agent Orange or is otherwise related to service.  The examiner is instructed to assume that the Veteran was exposed to Agent Orange. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  After completing the above and any additional development deemed necessary, to include submitting the claim for an increased rating for the Veteran's IHD to the Director, Compensation Service, for extraschedular consideration, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

